Name: 2007/510/EC: Commission Decision of 17 July 2007 amending Decision 2006/784/EC authorising methods for grading pig carcases in France (notified under document number C(2007) 3419)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural structures and production;  animal product;  Europe
 Date Published: 2007-07-19

 19.7.2007 EN Official Journal of the European Union L 187/47 COMMISSION DECISION of 17 July 2007 amending Decision 2006/784/EC authorising methods for grading pig carcases in France (notified under document number C(2007) 3419) (Only the French text is authentic) (2007/510/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Commission Decision 2006/784/EC (2) authorises three methods for grading pig carcases in France. (2) The French Government has asked the Commission to authorise two new methods of grading pig carcases and has presented the results of its dissection trials in the second part of the protocol provided for in Article 3(3) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). (3) Examination of this request has revealed that the conditions for authorising these grading methods are fulfilled. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The following points (d) and (e) shall be added to the first subparagraph of Article 1 of Decision 2006/784/EC: (d) the Autofom apparatus and the assessment methods related thereto, details of which are given in Part 4 of the Annex; (e) the UltraFom 300 apparatus and the assessment methods related thereto, details of which are given in Part 5 of the Annex. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 17 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 318, 17.11.2006, p. 27. (3) OJ L 285, 25.10.1985, p. 39. Regulation as last amended by Regulation (EC) No 1197/2006 (OJ L 217, 8.8.2006, p. 6). ANNEX Parts 4 and 5 below shall be added to the Annex to Decision 2006/784/EC: PART 4 AUTOFOM 1. Grading of pig carcasses is carried out by means of the apparatus known as Autofom . 2. The apparatus shall be equipped with sixteen 2 MHz ultrasonic transducers (SFK Technology, K2KG), with an operating distance between transducers of 25 mm. The ultrasonic data shall comprise measurements of backfat thickness and muscle thickness. The results of the measurements shall be converted into estimates of the percentage of lean meat by using a computer. 3. The lean meat content of carcasses shall be calculated on the basis of 23 measuring points according to the following formula: Ã ¶ = 69,4808  0,09178*X0  0,08778*X7  0,02047*X9  0,06525*X19  0,03135*X21  0,01352*X26  0,01257*X29 + 0,00660*X31 + 0,00726*X36  0,11207*X48  0,31733*X60  0,12530*X64  0,03016*X83  0,28903*X88  0,15229*X91  0,03713*X92 + 0,09666*X100  0,08611*X101 + 0,01797*X113 + 0,03736*X115 + 0,03356*X116 + 0,01313*X121 + 0,01547*X123 where Ã ¶ = the estimated percentage of lean meat in the carcass, X0, X7 ¦ X123 are the variables measured by Autofom. 4. The measuring points and the statistical method are described in Part II of the protocol presented to the Commission by France in accordance with Article 3(3) of Regulation (EEC) No 2967/85. The formula shall be valid for carcasses weighing between 45 and 125 kg. PART 5 ULTRAFOM 300 1. Grading of pig carcasses is carried out by means of the apparatus known as UltraFom 300 . 2. The apparatus shall be equipped with a 3,5 MHz ultrasound probe (SFK Technology 3,5 64LA), 5 cm in length, featuring 64 ultrasound transducers. The ultrasound signal shall be digitalised, recorded and analysed by a microprocessor. The results of the measurements shall be converted into estimates of the percentage of lean meat by UltraFom itself. 3. The lean meat content of carcasses shall be calculated according to the following formula: Ã ¶ = 66,49  0,891 G + 0,104 M where Ã ¶ = the estimated percentage of lean meat in the carcass, G = the thickness of the fat (including rind) between the second and third last ribs, at 7 cm off the dorsal midline, at a trajectory perpendicular to the rind (in millimetres), M = the thickness of the muscle between the second and third last ribs, at 7 cm off the dorsal midline, at a trajectory perpendicular to the rind (in millimetres). The formula shall be valid for carcasses weighing between 45 and 125 kg.